PD-1315-15                                                   PD-1315-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
October 7, 2015                                                          Transmitted 10/5/2015 3:30:30 PM
                                                                           Accepted 10/7/2015 3:00:53 PM
                                                                                           ABEL ACOSTA
                            CAUSE NO. 07-13-280- CR                                                CLERK

TERESA AGUILERA                            §                     IN THE COURT OF
                                           §
v.                                         §                  CRIMINAL APPEALS
                                           §
STATE OF TEXAS                             §                                 OF TEXAS


         MOTION TO EXTEND THE TIME TO FILE THE
          PDR CONTEMPORANEOUSLY SUBMITTED
                   WITH THIS MOTION
TO THE HONORABLE JUDGES OF THE
COURT OF CRIMINAL APPEALS:

        COMES NOW Teresa Aguilera, Petitioner, and files this motion to extend

the time to file the PDR to October 5, 2015, the date of its e-filing.


                                           I.

        The court of appeals’ ruling was issued on July 30, 2015, and the order

denying rehearing on September 1, 2015, making the PDR due October 1, 2015.

No prior extension motion has been filed.


                                          II.

        The reason for this request is as follows.         On September 29, 2015,

undersigned counsel has very recently finished and filed a very long and involved

opening brief in Martin v. State, 07-15-00079-CR, and until now has not had time

to prepare the PDR.
      WHEREFORE, the Petitioner prays the Court grant an extension of time to

file her PDR to October 5, 2015, the date the PDR is electronically filed.

                                              Respectfully submitted,

                                              /s JOHN BENNETT
                                              John Bennett
                                              Post Office Box 19144
                                              Amarillo, Texas 79114
                                              (806) 282-4455
                                              Fax: (806) 398-1988
                                              State Bar Number 00785691
                                              Email: AppealsAttorney@gmail.com
                                              Attorney for the petitioner




                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above Motion has been served on

Richard Martindale, Esq., by personal delivery, and on Lisa McMinn, Esq., State

Prosecuting Attorney, by email to her at lisa.mcminn@spa.texas.gov, both on

October 5, 2015.

                                              /s JOHN BENNETT
                                              John Bennett

                                          2